UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                   Airman First Class CHRISTOPHER M. SANCHEZ
                                United States Air Force

                                            ACM S32144

                                            23 April 2014

         Sentence adjudged 21 March 2013 by SPCM convened at Little Rock Air
         Force Base, Arkansas. Military Judge: Grant L. Kratz.

         Approved Sentence: Bad-conduct discharge, confinement for 6 months,
         forfeiture of $1,010.00 pay per month for 6 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Thomas A. Smith.

         Appellate Counsel for the United States: Colonel Don M. Christensen and
         Gerald R. Bruce, Esquire.

                                                 Before

                                ROAN, HARNEY, and HELGET
                                  Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court